11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In the matter of the Estate of              * From the County Court at Law
Mary Marshall Holley, deceased,               of Brown County,
                                              Trial Court No. 13,631.

No. 11-15-00173-CV                          * February 10, 2017

                                            * Memorandum Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, we reverse the order of the trial court,
render judgment that John Robert Holley has standing, and remand the cause for
further proceedings consistent with this court’s opinion. The costs incurred by
reason of this appeal are taxed against Pamela Holley, independent executrix of
the Estate of Mary Marshall Holley, deceased.